Swan, Associate Justice,
dissenting.
Although the majority reverses the trial court’s declaratory judgment that the defendants were the rightful owners of Parcel 6-U Estate Carolina, it affirms the ruling that Marsh-Monsanto’s claim was time-barred because she first noticed bulldozers on the subject property in 1982, more than twenty years before she filed her lawsuit. Because this action should not have proceeded in the absence of the other registered owners of the property — Marsh-Monsanto’s siblings — I dissent.
1. The Marsh Heirs were Necessary Parties to the Lawsuit.
A March 21, 1982 partition deed exists by and between Genevieve E. Marsh, Florine Fluhler, Wilma Monsanto, Vernon Marsh, Helen Johnson, Egbert Marsh, Sylvia Wade, Ezio Marsh, Ruppert Marsh, May Rose Marsh, Elvis Marsh, and Glenmyrah Marsh, referred to as “Grantors,” and Florine Fluhler, Wilma Monsanto, Vernon Marsh, Sylvia Wade, May Rose Marsh, Helen Johnson, Egbert Marsh, Elvis Marsh, Ruppert Marsh, Ezio Marsh, and Glenmyrah Marsh, as tenants in common, referred to as the “Grantees.” The partition deed identifies the subject property as follows:
Remainder of Parcel No. 6 Estate Carolina (Composite Parcel No. 6-U)
No. 1 Coral Bay Quarter, St. John, Virgin Islands P.W.D. File No. C9-262-T81.
(JAat 169.)
Importantly, public records of the Virgin Islands both evidence and support the Marsh siblings’ ownership of Parcel 6-U. The partition deed was recorded in the Office of the Recorder of Deeds on April 6, 1982, and the accompanying map, which was prepared by the late Rudolph B. Galiber, NSE, Registered Civil Engineer, was filed in the Office of the Public Surveyor on April 1, 1982. Additionally, a Title & Encumbrance Statement dated December 23, 2003 evidences that Parcel 6-U is registered in the names of the eleven Marsh siblings. The Office of the Tax Assessor — and effectively, the Virgin Islands Government — also implicitly recognized that the subject property is owned by the Marsh family because after the recording of the partition deed, it consistently issued tax bills to “Genevieve Marsh & Children” for Parcel 6-U for more than two decades.
*386When Marsh-Monsanto filed the complaint in this case on December 1, 2004, noticeably absent as named plaintiffs were the ten remaining Marsh siblings who are registered owners of Parcel 6-U, and there was no proof that the unnamed siblings had ratified the commencement of the action. Marsh-Monsanto also did not present any evidence that she was authorized to represent any of the other Marsh heirs and the record does not reflect that they were all individually aware of the lawsuit. Inexplicably, however, despite this failure on Marsh-Monsanto’s part, and the existence of public records which identified all the Marsh siblings as owners of Parcel 6-U for more than twenty-two years prior to the lawsuit, the Superior Court never ordered that the absent siblings be joined as plaintiffs, defendants, or interveners.
As much as Marsh-Monsanto may have believed that she was advocating on her siblings’ behalf, the court made clear that she was the sole plaintiff. The following dialogue ensued between the trial court and Marsh-Monsanto:
MARSH-MONSANTO: Your Honor, [counsel for the defendants] are being paid handsomely to represent some folks here. I am representing myself and my brothers and sisters.
THE COURT: You’re only representing yourself.
MARSH-MONSANTO: Okay. I represent myself. But I’m speaking, really, for all of them.
THE COURT: No, you’re representing yourself; that’s it.
MARSH-MONSANTO: Okay. I appreciate that.
(JA at 603-604.)
This exchange was more than an opportunity for the Superior Court to dispel Marsh-Monsanto’s understanding that she was representing her siblings’ interests during the proceedings; it was the juncture at which the court should have analyzed whether all the grantees in the 1982 partition deed were necessary to the action under Federal Rule of Civil Procedure 19.
Fed. R. Civ. P. 19(a)(l)-(2) provides:
(1) Required Party. A person who is subject to service of process and whose joinder will not deprive the court of subject-matter jurisdiction must be joined as a party if:
(A) in that person’s absence, the court cannot accord complete relief among existing parties; or
*387(B) that person claims an interest relating to the subject of the action and is so situated that disposing of the action in the person’s absence may:
(i) as a practical matter impair or impede the person’s ability to protect the interest; or
(ii) leave an existing party subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations because of the interest.
(2) Joinder by Court Order. If a person has not been joined as required, the court must order that the person be made a party. A person who refuses to join as a plaintiff may be made either a defendant or, in a proper case, an involuntary plaintiff.
Because clauses (1)(A) and (1)(B) of Rule 19(a) are phrased in the disjunctive, a party whose absence results in any of the problems identified in either subsections (1)(A) or (1)(B) must be joined, if feasible. See Janney Montgomery Scott, Inc. v. Shepard Niles, Inc., 11 F.3d 399, 405 (3rd Cir. 1993). In the event that joinder will deprive the court of subject matter jurisdiction, the court must then analyze the factors enumerated in Rule 19(b), whereby it determines whether, “in equity and good conscience, the action should proceed among the existing parties or should be dismissed.” Fed. R. Civ. R 19(b).
The linchpin of a Rule 19(a)(1)(A) inquiry is “completeness,” in that we ask whether the Superior Court could have accorded complete relief to Marsh-Monsanto or the defendants, in the absence of the other Marsh heirs. See Gen. Refractories Co. v. First State Ins. Co., 500 F.3d 306, 313 (3d Cir. 2007). Under this standard, therefore, “what effect a decision may have on absent parties is immaterial.” Id. The 1966 Advisory Committee Notes for Rule 19 also explain, “[c]lause (1) stresses the desirability of joining those persons in whose absence the court would be obliged to grant partial or ‘hollow’ rather than complete relief to the parties before the court.”
Thus, the question before us under this first subsection of Rule 19(a)(1) is whether the Superior Court could have granted complete relief in a quiet title or ejectment action to the parties that were already before the court, where only one of eleven tenants in common of the subject property was a named party. Here, the trial court could not have rendered a *388complete judgment to either Marsh-Monsanto or the defendants. In the absence of persons with a legitimate and material interest in the subject property — specifically, the unnamed Marsh siblings — the court could not have effectively and definitively adjudicated the holders of valid title. See Prosser v. XTO Energy, Inc., No. 2:12-CV-0883, 2013 U.S. Dist. LEXIS 59373 (S.D. Ohio Apr. 25, 2013) (“By adjudicating this case without parties who may have interest in the subject property, this Court does nothing more than place a further cloud on title.”); see also Mahaffey v. Alexander, 800 So.2d 1284, 1286 (Miss. Ct. App. 2001) (observing that in an action to quiet title, persons holding a legal or equitable interest in the land must be joined to the action, and that if any outstanding title or claim were left undisposed of, which might give rise to future controversy, “there would be accomplished no quieting”); Greene v. McLeod, 156 N.H. 724, 942 A.2d 1254, 1256 (N.H. 2008) (“A trial court may not render judgment quieting title to disputed property in the absence of parties with a duly recorded interest in the property, unless those parties claimed no interest and the petition so alleged.”) (internal quotation marks omitted).
At best, as a practical matter, the Superior Court’s judgment did nothing to quiet title in favor of the defendants. At worst, the judgment clouded the title even more than it was prior to the litigation, to the detriment of both Marsh-Monsanto and the defendants. Therefore, joinder of the unnamed Marsh heirs was compulsory under Rule 19(a)(1)(A).
Even more irrefutable is that the second subsection of Rule 19, subsection (a)(1)(B), also necessitates joinder of the absent Marsh heirs. Unlike subsection (a)(1)(A), subsection (a)(1)(B) requires the court to consider how adjudication and disposition of the case among those parties before it would affect any absent parties. Here, the relevant question is whether the absent Marsh heirs “claim[] an interest relating to the subject of the action” and are “so situated that disposing of the action in the person[s’] absence may” either: (i) impair or impede their ability to protect their interests; or, (ii) subject an existing party “to a substantial risk of incurring double, multiple or otherwise inconsistent obligations” because of the other heirs’ interest. Fed. R. Civ. R 19(a)(1)(B).
Undoubtedly, the ten unnamed Marsh heirs fall squarely within the ambit of Rule 19(a)(1)(B). First, they claim an interest relating to the subject of this case, as they are all named as tenants in common in the 1982 partition deed. And while the record does not disclose that all the *389other siblings affirmatively claimed their interest in Parcel 6-U, I hardly consider this a prerequisite to the application of this subsection, particularly considering the absolute lack of evidence that any of the siblings disclaimed or in any way terminated or alienated their ownership interests. See Tell v. Trustees of Dartmouth Coll., 145 F.3d 417, 419 & n.2 (1st Cir. 1998) (holding that an unnamed party who remains “silent” can nonetheless be deemed to claim an interest relating to the subject matter of the action because “claims an interest” in this context means nothing more than the party “appears to have such an interest”); Prosser, 2013 U.S. Dist. LEXIS 59373 (recognizing that if the absent party “could claim an interest, that is enough to fall within Rule 19(a)(1)(B)”). Moreover, any requirement that the absent party actively claim an interest in the subject property presupposes that the party is aware of the pending action and has an opportunity to join. Surely, Rule 19 could not have intended to impose this burden on interested parties, particularly as in this case, the Marsh siblings have a recorded partition deed for the property subject to the lawsuit.
Second, the unnamed Marsh heirs are situated in a manner such that the disposition of the action in their absence would have certainly impaired or impeded their ability to protect their interests. The trial court’s extensive and conclusive rulings on the merits of the case essentially dispossessed them all of their ownership interest in Parcel 6-U. To illustrate, I refer to the following ruling of the trial court:
[I]t is hereby ordered, adjudged, and decreed that Defendants’ motions for summary judgment are granted, and th[is] . . . civil action is dismissed with prejudice; and it is further ordered, adjudged, and decreed that the real property which Plaintiff describes as Remainder of Parcel 6 (composite Parcel 6U) Estate Carolina, St. John, U.S. Virgin Islands is the same real property more properly and legally described as Remainder of Parcel 6-3 Estate Carolina, St. John, U.S. Virgin Islands; and it is further ordered, adjudged, and decreed that Remainder of Parcel 6-3 Estate Carolina is a portion of Parcel 6-3 Estate Carolina, St. John, U.S. Virgin Islands which, via warranty deed dated January 26, 1968, Will Marsh duly conveyed to William Clarenbach and Herbert McConnell in fee simple absolute.
(JA at 8.)
*390The mandate of Rule 19(a)(2) is undisputed. Since Marsh-Monsanto did not name her siblings as parties, presumably because she believed she was validly representing them, and the defendants did not make them parties of any category, the Superior Court was obligated to join them to the action.
While the majority seems to acknowledge the patent unjustness of the declaratory judgment, it nevertheless affirms the statute-of-limitations ruling against Marsh-Monsanto, on the premise that that ruling was merely procedural, and separate from the merits of the claim. This approach is disquieting because it both induces piecemeal litigation and fails to protect the unnamed siblings’ fundamental due process rights, as res judicata may still bar them from relitigating this case in the future.
It is widely recognized that for claim preclusion purposes, an adjudication based upon the expiration of a statute of limitations is a judgment on the merits. Plant v. Spendthrift Farm, Inc., 514 U.S. 211, 228, 115 S. Ct. 1447, 131 L. Ed. 2d 328 (1995) (“The rules of finality, both statutory and judge made, treat a dismissal on statute-of-limitations ... as a judgment on the merits.”); Nathan v. Rowan, 651 F.2d 1223, 1226 (6th Cir. 1981) (“A summary judgment on the basis of the defense of the statute of limitations is a judgment on the merits.”); PRC Harris, Inc. v. Boeing Co., 700 F.2d 894, 896 (2d Cir 1981) (“[A] dismissal for failure to comply with the statute of limitations will operate as an adjudication on the merits, unless it is specifically stated to be without prejudice.”); Ruiz v. Snohomish Cnty. Pub. Util. Dist. No. 1, 824 F.3d 1161, 1164 (9th Cir. 2016) (“A dismissal on statute of limitations grounds is a judgment on the merits that operates as res judicata” (internal quotation marks omitted)); Mitchell v. Chapman, 343 F.3d 811, 820 (6th Cir. 2003) (“[A] dismissal for failing to comply with a statute of limitations is a decision on the merits for claim preclusion purposes.”), abrogated on other grounds by 14 Penn Plaza LLC v. Pyett, 556 U.S. 247, 129 S. Ct. 1456, 173 L. Ed. 2d 398 (2009); Elkadrawy v. Vanguard Group, Inc., 584 F.3d 169, 173 (3d Cir. 2009) (same); Murphy v. Klein Tools, Inc., 935 F.2d 1127, 1128-29 (10th Cir. 1991) (same); Steve D. Thompson Trucking, Inc. v. Dorsey Trailers, Inc., 870 F.2d 1044, 1046 (5th Cir. 1989) (same).
Under the res judicata doctrine, both Marsh-Monsanto and her privies may be barred from litigating claims that arise out of the same transaction or occurrence as the original lawsuit. See Smith v. Turnbull, 54 V.I. 369, *391375 (V.I. 2010). A trial court may easily deem the unnamed siblings in privity with Marsh-Monsanto because they are all tenants in common, who received their ownership of Parcel 6-U from their father in the same partition deed, and their titles are all in dispute by virtue of an identical issue. See Reynolds v. JPMorgan Chase Bank, N.A., 2014 U.S. Dist. LEXIS 4503 (M.D. Ga. Jan. 14, 2014) (finding privity between parties where they jointly owned property as tenants in common); Franco v. District of Columbia, 3 A.3d 300, 305 (D.C. 2010) (“In property law, a privity relationship ‘denotes a mutual or successive relationship to the same rights of property.’ ” (citation omitted)); Tahoe-Sierra Pres. Council v. Tahoe Reg. Planning, 322 F.3d 1064, 1081 (9th Cir. 2003) (privity may exist when there is sufficient commonality of interest between the parties); State ex rel. Schachter v. Ohio Pub. Emps. Retirement Bd., 121 Ohio St. 3d 526, 2009 Ohio 1704, 905 N.E.2d 1210, 1217 (2010) (recognizing that privity may be formed where there exists “a mutuality of interest, including an identity of desired result”).
Therefore, in my judgment, the Superior Court simply should not proceed on an action to quiet title or otherwise remove a cloud on title when parties having a recorded ownership interest in the property have not been joined. See O’Daniels v. City of Charleston, 200 W. Va. 711, 490 S.E.2d 800, 805 (W. Va. 1997) (“[W]hen a court proceeding directly affects or determines the scope of rights or interests in real property, any persons who claim an interest in the real property at issue are indispensable parties to the proceeding. Any order or decree issued in the absence of those parties is null and void.”); Wacker Oil, Inc. v. LoneTree Energy, Inc., 459 N.W.2d 381, 383 (N.D. 1990) (“[I]n an action to quiet title all persons appearing of record to have a possible claim or interest in the land involved should be made parties.”); Silvas v. Remington Oil and Gas Corp., 109 Fed. Appx. 676, 677-78 (5th Cir. 2004) (“[N]o decree can be entered affecting the title to property or cancelling any cloud thereon unless all of the parties interested in the title or in the particular cloud and who will be directly affected by any judgment that may be rendered are properly before the court.”) (quoting Ward v. Humble Oil & Refining Co., 321 F.2d 775, 780 (5th Cir. 1963)).
Due process, fairness and justice mandate that all the Marsh heirs be made parties to this lawsuit and be properly served with legal process, consistent with applicable law, before any adjudication can be made in this case.
*3922. Marsh-Monsanto’s pro se Representation.
I now turn to the second critical procedural issue this case, the plight of a pro se party attempting to litigate a complex and intricate lawsuit. I will also address the steps which Superior Court judges may wish to consider taking in future complex cases involving pro se litigants who are not attorneys, who are not members of the Virgin Islands Bar Association, who have never attended law school, and who are not otherwise conversant with the law and court rules and procedures involving litigation.
This case involves innumerable interested parties, multiple deeds for several acres of land, and survey maps by deceased surveyors, spanning decades. It is flabbergasting that with so much at stake, a pro se litigant with no rudimentary knowledge of the rules of evidence, the rules of court procedure, the trial court rules, and the statutory and substantive law applicable to the case would endeavor to litigate this case pro se. Even a cursory review of the record reveals that, opposed by at least three veteran and experienced attorneys, Marsh-Monsanto’s representation was ineffective, confounding and disastrous.
From the inception of the proceedings, Marsh-Monsanto proved to insufficiently understand litigation procedure. Many defendants were not properly served with legal process. In fact, the court was even compelled to explain to Marsh-Monsanto that defendants must be served with both a summons and a complaint, and many defendants were dismissed simply because of her failure to properly serve them. Crucially, Marsh-Monsanto’s third and fourth amended complaints were grossly deficient in meeting the prerequisites for a properly pled complaint under court rules and United States Supreme Court precedent. Next, when the hearing on summary judgment was underway, it became evident that Marsh-Monsanto did not understand what statements constituted cognizable evidentiary material for consideration, as compared to counsel’s opinions or her personal opinion on the circumstances or facts of the case. On various occasions, she made testimonial statements from counsel’s table which had to be discounted by the trial court because she had not been sworn and had not taken the witness stand to testify. Because of Marsh-Monsanto’s insistence in making these improper testimonial statements, the trial court eventually had her sworn during her direct examination of her expert witness. However, immediately after being sworn, she relaunched her direct examination of her witness.
*393In apparent desperation, Marsh-Monsanto resorted to seeking the trial court’s assistance with the presentation of her case. Of course, as the decision maker, the trial court was obligated to remain impartial and could not offer Marsh-Monsanto the assistance she requested. For instance, the following dialogue ensued between Marsh-Monsanto and the trial court after her obvious confusion about whether she wished to admit a specific exhibit into evidence:
MARSH-MONSANTO: Maybe you can help me make the right decision, Your Honor —
THE COURT: I cannot help you.
MARSH-MONSANTO: — because you can clearly see somebody took 6-4[,] put a line through it and put 6-3.
THE COURT: Miss Monsanto, I cannot give you any advice.
(JAat 558.)
On a separate occasion, Marsh-Monsanto solicited the court’s advice regarding which questions she was allowed to pose to her own witness. Additionally, despite the lengthy pendency of this case, Marsh-Monsanto never conducted any discovery, such as interrogatories, depositions, requests for admissions, and requests for production of documents.
Perhaps even more stupefying and flabbergasting is the untold prejudice to the absent Marsh siblings caused by Marsh-Monsanto’s pro se representation. Marsh-Monsanto could not and did not effectively safeguard the interests of her siblings. Importantly, Marsh-Monsanto is not licensed to practice law in the Virgin Islands and she is not a member of the Virgin Islands Bar Association. Being charitable, Marsh-Monsanto was in no position to adequately represent and would not have represented her siblings. Any futile and misguided belief that she represented her siblings would undeniably constitute the “unauthorized practice of law” under 4 V.I.C. § 443(a).1
*394While Marsh-Monsanto has legal counsel on appeal, an attorney was most needed in the trial court, especially considering the dire implications of trial missteps on appeal. Generally, issues not raised in the trial court cannot be raised for the first time on appeal and are deemed waived. V.I.S.Ct.R. 4(h), 22(m).
As a layperson, Marsh-Monsanto is not trained to explore multiple theories of a case, further making her representation outrageously deficient. For instance, a licensed attorney, in conducting diligent discovery, may have discovered that the Marsh siblings had a plausible claim for adverse possession under 28 V.I.C. § 11. Under this section of the Virgin Islands Code, the period for adverse possession is 15 years. Depending on the yields of proper discovery, the heirs may have been found to possess the property for 15 years in the manner prescribed by statute, following the alleged conveyance of Parcel 6-U to Clarenbach and McConnell in 1965. And while the trial court noted that Marsh-Monsanto had never contended to being in physical possession of the property, this Court has previously explained at length that adverse possession is not synonymous with occupancy and that the acts required to accomplish adverse possession vary depending upon the nature of the property. Simpson v. Golden Resorts, LLLP, 56 V.I. 597, 606-08 (V.I. 2012). But again, with limited exceptions such as “plain error,” the issues not raised in the trial court are not addressed on appeal.
In my view, when a pro se litigant appears in a complex case, the trial judge should hold a hearing and explain to the pro se litigant the dire need to retain legal counsel, or at the very least, have a consultation session or several sessions with a licensed Virgin Islands attorney regarding the case. Then, an order should be entered allowing the litigant a minimum of 120 days to obtain counsel. A second hearing should be held for the court to ascertain, with the pro se litigant being sworn, if counsel has been retained, and if necessary, the reasons for failure to retain counsel. If the pro se litigant decides to proceed without counsel, the court should once again explain to the pro se litigant the urgent and compelling need for legal counsel in order to properly present and prove the pro se litigant’s *395claims or defenses, as well as to present the case consistent with the court’s rules of procedure, the rules of evidence, and the rules of the substantive law applicable to the case. Moreover, pro se litigants in complex cases must be informed that all rules and laws will be binding on them, with no exceptions to be made by the trial court. Further, the trial court should unequivocally inform the pm se litigant that no legal advice or other assistance would be rendered to the pro se litigant or offered from the court or be forthcoming from the court to assist the pro se litigant in the presentation of the case. These procedures, at a minimum, should be considered by trial judges.2
3. The Superior Court erred in Granting Summary Judgment.
While I certainly agree with the majority that the Superior Court erred in even arriving at the underlying merits of Marsh-Monsanto’s claim, I must further emphasize that the Superior Court’s ruling, in itself, was also error. First, trial courts should act with caution in granting summary judgment. Sealey-Christian v. Sunny Isle Shopping Center, Inc., 52 V.I. 410, 419 (V.I. 2009). The court is obligated to “accept the allegations in the complaint as true, and draw all reasonable factual inferences in favor of the plaintiff.” Id. Summary judgment should only be granted “if the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. R 56(a). Marsh-Monsanto’s evidence must have amounted to more than a scintilla, but may have amounted to less than a preponderance. Williams v. United Corp., 50 V.I. 191, 195 (V.I. 2008).
To begin, I totally disagree that the trial court should have utilized the drastic remedy of summary judgment in a case such as this, where there is “significant probative evidence” supporting the Marsh family’s ownership of Parcel 6-U, which is sufficient to defeat summary judgment. See Sealey-Christian, 52 V.I. at 421. Certainly, given the recorded partition deed, the map of Rudolph B. Galiber depicting Parcel 6-U as separate from Parcel 6-3, the tax bills for Parcel 6-U issued to the Marsh family and payments on such bills, and the 2003 Title & Encumbrance Statement *396evidencing the siblings’ ownership of Parcel 6-U, it is reasonable to conclude that Marsh-Monsanto presented more than a scintilla of evidence supporting her complaint. Marsh-Monsanto’s testimony, as well as that of one of her sisters, Genevieve Marsh, also supported Marsh-Monsanto’s position that the subject property belongs to the Marsh siblings. In compliance with the directive of the Supreme Court of the United States, Marsh-Monsanto’s evidence must be believed at the summary judgment stage. Tolan v. Cotton, 134 S. Ct. 1861, 1863, 1866, 188 L. Ed. 2d 895 (2014) (explaining that in ruling on a motion for summary judgment, the nonmovant’s evidence will be believed, all disputed issues will be resolved against the moving party, all facts will be construed in a light most favorable to the nonmovant, and all reasonable inferences will be drawn in the nonmovant’s favor). Here, Marsh-Monsanto is the nonmovant or non-moving party. Had the court properly drawn all reasonable inferences in Marsh-Monsanto’s favor to the extent supported by the record, it would have determined that the conflicts between Marsh-Monsanto’s evidence and that of the defendants presented a genuine issue of material fact as to whether the siblings held valid title to the subject property.
Even more evident is that the trial court not only failed to view facts and draw inferences in the light most favorable to Marsh-Monsanto, but also inappropriately assumed the role of factfinder, rather than entrusting that responsibility to a jury. A judge’s function at summary judgment is not to weigh the evidence and determine the truth of the matter, but to determine whether there is a genuine issue for trial. Tolan, 134 S. Ct. at 1866. Accordingly, “[o]n summary judgment, a court is concerned with the sufficiency and not the weight of the evidence.” Sealey-Christian, 52 V.I. at 422 (emphasis added).
The monumental clash in this case is between two maps. The first map was prepared by the late Rudolph B. Galiber in 1981, and bears the map number P.W.D. No. C9-262-T81 (the “Galiber map”). The second map (which is, in effect, a drawing) was prepared in 2014 by Brian Mosely & Associates, Inc., through its employee, Ryan C. Wisehart. This map is dated June 3, 2014 and is numbered D.W.G. No. C3D-1675-3C (the “Wisehart map”).
Unfortunately, Galiber is deceased and cannot testify regarding his map or otherwise defend it. Nonetheless, under Federal Rule of Evidence 201,1 will examine his work by taking judicial notice of his survey map relevant to Parcel 6-U, as it is a public record filed in the Office of the *397Lieutenant Governor.3 The Galiber map depicts Parcel 6-3 and its subdivisions as separate and apart from the property which he designates as Parcel 6-U. Also, as indicated on the map itself, Galiber references a 1959 survey which was done by a licensed surveyor, W.B. Bachman, to support his map.
Wisehart’s map also partially relies on the 1959 survey done by Bachman, as well as various surveys, maps and adjudications pertinent to the case. Wisehart’s map, however, conflicts with the Galiber map, and places Parcel 6-U Estate Carolina squarely within Parcel 6-3, which William Marsh sold to Clarenbach and McConnell. Wisehart neither conducted a field survey of the subject property, nor deemed one necessary. In addition to relying on the Wisehart map, the court also considered the testimony of Wayne D. Callwood, Public Surveyor and Chief of the Cadastral Section. Callwood testified that “6-U came out of the unsurveyed remainder of Parcel 6-3 Estate Carolina,” and cited a failure of the “checks and balances” at the Office of the Cadastral Section for the absence of a corresponding notation.
I have combed through the court’s findings announced from the bench, as presented in the record. The Superior Court primarily weighed the Galiber map, the partition deed and the testimony of Genevieve Marsh, against the Petition for Administration in the late William Marsh’s probate matter, Wisehart’s map and affidavits, and the testimony of Wayne D. Callwood. After weighing the evidence, the court determined that the defendants, and not the Marsh family, own the subject property. However, the evidentiary inconsistencies and disputed facts mentioned above go to the very crux and essence of why this case should have proceeded before a trier of fact, and unequivocally and irrefutably demonstrate why I find the court’s granting of summary judgment unsettling. Perhaps, after a trial, a jury would have arrived at the same end result as the court did. But it is immaterial for summary judgment purposes whether Marsh-Monsanto would have prevailed at a jury trial, *398and I take no position in this regard. When confronted with a summary judgment motion, the court is simply not at liberty to commandeer the factfinding function of the jury, as its only concern is the sufficiency of the nonmovant’s evidence. As the Supreme Court of the United States has repeatedly held in the context of summary judgment, “[credibility determinations, the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a judge.” Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 150, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000). Although Marsh-Monsanto presented sufficient evidence that there was a genuine issue to be tried, the Superior Court impermissibly weighed the evidence and determined the truth of the matter, instead of scheduling the case for a full trial on the merits.
Lastly, I take this occasion to address a comment made by Wisehart in his January 14, 2014 survey report, as it is part of the record before this Court and may implicate land surveying in the Virgin Islands. Wisehart states, “[i]t is worth noting that, in my experience as a professional land surveyor licensed in the Virgin Islands since 2002[,] when a map is registered of a property for which a prior survey exists[,] the prior map is superseded by the newer, superior map.”4 Is Wisehart’s report saying that a survey done in 2018, 2020 or 2024 automatically supersedes the earlier maps prepared by licensed surveyors and duly registered in the Cadastral Section of the Department of Public Works in the 1950’s, 1960’s, 1970’s, 1980’s, 1990’s, 2000’s, and 2010 and beyond, purely by virtue of being created later in time? This principle, if adopted or adhered to, would allow current surveyors to nullify any map drawn and registered over decades when the original surveyors are deceased, as in this case, without any consideration of the accuracy of the past surveys. In short, this standard is ludicrous, preposterous, and an outlandish invitation for mischief which would wreak untold havoc on property ownership in the Virgin Islands.
For the reasons elucidated above, I respectfully dissent from the majority’s decision to affirm the dismissal of Marsh-Monsanto’s claims on statute-of-limitations grounds. Fairness to the unnamed Marsh siblings dictates their joinder before the case proceeds. Therefore, I would remand this case to the Superior Court with instructions to the court to order that they be made parties to this action.

 4 V.I.C. § 443(a) provides as follows:
Except as otherwise provided by law or rule of court, and excepting court personnel acting in the performance of their court duties, the unauthorized practice of law shall be deemed to mean the doing of any act by a person who is not a member in good standing of the Virgin Islands Bar Association for another person usually done by attorneys-at-law in the course of their profession, and shall include but not be limited to: *394the appearance, acting as the attorney-at-law, or representative of another person, firm or corporation, before any court... or the preparation and/or filing of pleadings or other legal papers incident to any action or other proceeding of any kind before or to be brought before the same.


 Marsh-Monsanto filed her complaint in the Superior Court in 2004. Because this Court does not have before it a full record, dating back to the commencement of the case, there is no indication of whether the court addressed with Marsh-Monsanto the importance of retaining counsel.


 Under Rule 201 (b) of the Federal Rules of Evidence, the Court “may judicially notice a fact that is not subject to reasonable dispute because it... can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” A copy of the Galiber map was received in the Superior Court proceedings, and is part of the record of this case on appeal. A more legible version of this same instrument is on file as an original document in the Office of the Lieutenant Governor, and I take judicial notice of that filed document in verifying its contents.


 Wisehart’s statement is referencing a map which he believes would be more authoritative than the Galiber map, because it was created three years after Galiber’s.